Citation Nr: 1713659	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  11-23 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee disability, claimed as secondary to a service-connected low back disability and radiculopathy of the left lower extremity.

2.  Entitlement to a rating in excess of 20 percent for a low back disability prior to November 10, 2016, and in excess of 40 percent thereafter.

3.  Entitlement to a rating in excess of 10 percent for radiculopathy of the left lower extremity prior to April 3, 2014, and in excess of 20 percent thereafter.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from December 1982 to April 1986 and from February 2003 to April 2004.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran was afforded a Travel Board hearing in March 2013.  In an August 2016 letter, the Board informed the Veteran that the Veterans Law Judge who conducted the March 2013 hearing was unavailable to participate in a decision on the appeal and offered him another hearing.  In an August 2016 VA Form 21-4138, the Veteran declined another hearing.  Accordingly, no further hearing will be scheduled in this matter. 

In an August 2014 rating decision, the Appeals Management Center (AMC) increased the Veteran's assigned rating for radiculopathy of the left lower extremity to 20 percent, effective April 3, 2014.  In a November 2016 rating decision, the AMC increased the assigned rating for a low back disability to 40 percent, effective November 10, 2016.  Because these awards do not represent the highest possible ratings available under the Rating Schedule for these disabilities, and because the Veteran has not indicated that he is content with the new ratings, his increased rating claims remain on appeal.

In February 2014 and October 2016, the Board remanded the claim for additional development.  The case is now returned for appellate review.

The issues of entitlement to service connection for a left knee disability, claimed as secondary to a service-connected back disability and radiculopathy of the left lower extremity and entitlement to is addressed in the REMAND portion of the decision below and entitlement to a rating in excess of 10 percent for radiculopathy of the left lower extremity prior to April 3, 2014, and in excess of 20 percent thereafter is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  Prior to November 10, 2016, the Veteran's back disability was  manifested by forward flexion of the thoracolumbar spine to no worse than 50 degrees, considering pain and other factors; and neither ankylosis of the entire thoracolumbar spine nor incapacitating episodes due to intervertebral disc syndrome (IVDS), have been shown.

2.  Since November 10, 2016, the Veteran's back disability is manifested by forward flexion of the thoracolumbar spine to no worse than 10 degrees; and neither unfavorable ankylosis of the entire thoracolumbar spine nor incapacitating episodes due to IVDS have been shown.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a back disability prior to November 10, 2016, and in excess of 40 percent thereafter have not been met. 	  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence VA will obtain versus the information and evidence he is expected to provide.  38 C.F.R. § 3.159 (2016).  For increased-rating claims, section 5103(a) requires the Secretary "to notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment."  Vazquez-Flores v. Peake, 24 Vet. App. 94, 102-03 (2010) (Vazquez-Flores v. Peake II) (citing Vazquez-Flores v. Peake, 580 F.3d 1270, 1279-80  (Fed.Cir.2009) and Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008)). 

The Veteran was mailed appropriate VCAA notice in October 2009 and December 2009, prior to the initial January 2010 rating decision.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim.  Id.  VA's duty to notify has been satisfied.

VA's duty to assist has also been satisfied.  The Veteran has been afforded adequate VA examinations to assess the severity of his back disability.  In this regard, the Veteran was afforded VA examinations in November 2009, September 2010, and February 2011.  Additionally, in accordance with the February 2014 and October 2016 Board remands, the Veteran underwent additional VA examinations in April 2014 and November 2016.  The examinations, along with the expert medical opinions, are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluation is an informed one, and contain reasoned explanations.  

The Board finds that the agency of original jurisdiction (AOJ) substantially complied with the February 2014 and October 2016 Board remands.  In addition to scheduling the VA examinations, the AOJ obtained updated VA treatment records in compliance with both Board remands.  As the AOJ has substantially complied with the Board's February 2014 and October 2016 remand directives, no further action is necessary.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the VLJ who conducted the hearing explained the issues and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103 (c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Veteran has not indicated that he has any further evidence to submit to VA or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained; therefore, there is no further action to be undertaken in order to comply with the provisions of 	 38 U.S.C.A. § 5103 (a), § 5103A, or 38 C.F.R § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claims.

Merits of the Increased Rating Claims

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. 38 C.F.R. Part 4 (2016).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 	 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2016). 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disabilities of the spine are evaluated under the General Formula for Diseases and Injuries of the Spine (General Rating Formula).  38 C.F.R. § 4.71a.  Intervertebral disc disease (also referred to as degenerative disc disease) can alternatively be rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula).  Id.

The Veteran's service-connected back disability, to include degenerative arthritis is currently evaluated under DC 5242 of the General Rating Formula.  38 C.F.R. 	 § 4.71a.

Under the General Rating Formula, a 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Id.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, normal extension is zero to 30 degrees, normal left and right lateral flexion is zero to 30 degrees, and normal left and right lateral rotation is zero to 30 degrees.  38 C.F.R. § 4.71a, Code 5243, Note (2).  All measured ranges of motion are to be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, Code 5243, Note (4).

Under the alternative IVDS Formula, a 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  Incapacitating episodes having a total duration of at least six weeks during the past 12 months warrants a 60 percent rating.  38 C.F.R. § 4.71a, DC 5243 (2016).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4. 40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4. 40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4. 40 ), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45). 

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Any associated objective neurologic abnormalities are to be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, DC 5243, Note (1).  As such, the Veteran's left lower extremity radiculopathy has been rated under DC 8520 (for sciatic nerve paralysis).

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d. 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims being decided.

Prior to November 10, 2016, the Veteran's the Veteran's back disability was manifested by forward flexion to 50 degrees at worst when considering his complaints of pain and functional loss.  For the period beginning November 10, 2016, the Veteran's back disability is manifested by forward flexion to 10 degrees at worst when considering his complaints of pain and functional loss.  However, during such periods, no ankylosis, incapacitating episodes (of bed rest prescribed by a physician), or associated neurological manifestations (other than the radiculopathy of the left lower extremity which is already service-connected) is shown.  The Board notes that the Veteran is service-connected for ulnar neuropathy of the right upper extremity; however, it is diagnosed as secondary to his service-connected shoulder degenerative joint disease and the evidence does not show that it is related to the Veteran's back disability.

Regarding ankylosis, range of motion studies throughout the record (including on November 2009, September 2010, February 2011, April 2014 and November 2016 VA examinations) show that the Veteran's lumbar spine is not ankylosed.  As indicated above, the Veteran's range of motion was tested.  While he testified at the March 2013 hearing that he has severe back pain and uses a cane for support, he did not allege that his lumbar spine is ankylosed.

Regarding incapacitating episodes, there is no evidence in the record (including in complaints and history elicited on November 2009, September 2010, February 2011, April 2014 and November 2016 VA examinations) that for the period prior to November 14, 2016, the Veteran ever had bed rest prescribed by a doctor for a total duration of at least four weeks, as required for the next higher rating of 40 percent under the formula for rating IVDS.  Similarly, for the period beginning November 14, 2016, there is no evidence of incapacitating episodes for a duration of at least six weeks, as required for the next higher rating of 60 percent.  The December 2009 VA examination report notes that the Veteran had an incapacitating episode in the past 12 months in which a physician prescribed bed rest.  Although the duration of the bed rest was not noted, the Veteran reported flare-ups that can last up to 3 weeks which he treats with rest and medication.  The Veteran has not reported, and the medical evidence does not indicate, that the reported single incapacitating episode lasted for at least four weeks.  Further, the February 2011 VA examination report noted that there were no incapacitating episodes where a physician prescribed bed rest in the past 12 months.  The April 2014 VA examination report noted that the Veteran did not have IVDS of the thoracolumbar spine.  

Regarding neurological manifestations, the Veteran has separately rated radiculopathy of the left lower extremity (which is addressed in the remand).  The medical evidence does not show that the Veteran has neurological manifestations on the right side.  In this regard, the February 2011 VA examination shows that the Veteran "continues with radiculopathy on his left side" with no mention of the right side.  Similarly, the September 2010 VA examination report notes the Veteran's complaints of numbness in the left foot with no mention of the right.  The April 2014 VA examination shows that the right lower extremity is not affected.

Accordingly, the Board finds that a rating in excess of 20 percent for a back disability is not warranted at any time prior to November 14, 2016.  Additionally, a rating in excess of 40 percent from November 14, 2016 is not warranted.  See 38 C.F.R. § 4.71a , Code 5242; see also Francisco, 7 Vet. App. at 55, 58; see also Hart, 21 Vet. App. at 505.


ORDER

A rating in excess of 20 percent for a low back disability prior to November 10, 2016, and in excess of 40 percent thereafter is denied.


REMAND

Remand is required additional development prior to the Board's adjudication of the appeal.

A medical addendum opinion is needed to provide clarification regarding the severity of regarding left lower extremity radiculopathy.  In this regard, the April 2014 VA examination showed that the severity of the Veteran's left lower extremity radiculopathy was moderate and the examiner noted that the Veteran does not have any muscle atrophy.  However, the examiner also reported that after repetitive use, the Veteran had atrophy of disuse that affected both lower extremities.  Upon remand, the examiner should clarify the severity of the Veteran's left lower extremity radiculopathy, to include whether the Veteran has muscle atrophy, and if so, the etiology and severity.

Regarding the left knee disability, an adequate medical opinion is needed to determine its etiology.  The Veteran was afforded a VA examination in November 2014; however, the rationale for the negative opinion is inadequate because the examiner stated that because the Veteran's low back injury occurred in 2002 and the Veteran's knee pain began in 2005, the two condition had no physiological connection.  Additionally, the same VA examiner reported that the Veteran's gait was not normal, noted that the Veteran walked slow and required the assistance of a cane, and indicated that the etiology of the abnormal gait was the lumbar back and bilateral knee pain.  Upon remand a medical addendum opinion should be obtained to determine the etiology of the Veteran's left knee disability, to include as secondary to service-connected back disability and left lower extremity radiculopathy.

In light of the remand, relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A (c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611   (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).


Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant updated VA treatment records. 

2.  Upon completion of directive #1, return the claims file to the VA examiner (if available) who conducted the April 2014 VA examination to obtain an addendum opinion that clarifies whether the Veteran has muscle atrophy of the left lower extremity.  If the same examiner is not available, the claims folder should be forwarded to another clinician.  The claims file must be made available to and reviewed by the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  If deemed necessary, afford the Veteran a VA examination for nerves.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

The examiner should answer the following questions:
Does the Veteran have marked muscle atrophy of the left lower extremity?

If so, is the marked muscle atrophy a symptom of the service-connected left lower extremity radiculopathy?

The specific evidence upon which each opinion is based must be indicated.

A complete rationale for all opinions must be provided. If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitation of knowledge in the medical community at large and not those of the particular examiner.

3.  Upon completion of directives #1, return the claims file to the VA examiner (if available) who conducted the November 2016 VA examination to obtain an addendum opinion to determine the etiology of the Veteran's left knee disability.  If the same examiner is not available, the claims folder should be forwarded to another clinician.  The claims file must be made available to and reviewed by the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  If deemed necessary, afford the Veteran a VA examination for nerves.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  
Upon review of the evidence of record, clinical examination of the Veteran, and with consideration of the Veteran's statements, the examiner must:

Determine whether it is at least as likely as not that the Veteran's currently diagnosed left knee disability is related to the Veteran's service or proximately due to or aggravated by the Veteran's service-connected disabilities, to include his back disability and left lower extremity radiculopathy.

The specific evidence upon which each opinion is based must be indicated.

A complete rationale for all opinions must be provided. If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitation of knowledge in the medical community at large and not those of the particular examiner.

4.  Thereafter, review the claims file and ensure that the foregoing development actions, as well as any other development that may be in order, has been conducted and completed in full.

5.  Then, readjudicate the claims on appeal.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished a SSOC and given the appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


